DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Megan Doughty on 1/12/2022.
	Claim 1: A tissue-fastening tool indwelling system comprising:
	a sheath extending from a distal end to a proximal end;
	a needle tube disposed in the sheath so as to be projectable and retractable from the distal end of the sheath;
	a tissue-fastening tool comprising an element wire including a coil region capable of being:
		in a stretched state inside the needle tube, and 
		restored to a coil shape in which a plurality of windings have an identical winding diameter when delivered outside the needle tube;
	a stylet connected to an end portion of the tissue-fastening tool inside the needle tube; and
	a manipulation part configured to advance the stylet and rotate the sheath in a first direction around a longitudinal axis when the stylet is advanced,
	wherein:
the sheath includes a slit at its distal end, the slit includes a proximal portion and a distal portion, the distal portion includes two protrusions, and a width between the two protrusions of the distal portion of the slit is smaller than a width of the proximal portion of the slit, and
		in a state in which the tissue-fastening tool is at least partially disposed inside the needle tube and a distal end of the needle tube is located at a proximal side of the distal end of the sheath:
			the manipulation part is configured to operate such that the coil region of the tissue-fastening tool is deployed from the sheath by a length of one winding of the coil region per rotation of the sheath by an amount of less than one turn, and 
			a portion of 

	Claim 3: The tissue-fastening tool indwelling system according to claim 1, wherein: 
	the 
	the first circumferential edge is located on a downstream side of the second circumferential edge in the first direction, and of the two protrusions protrudes from the first circumferential edge towards an upstream side in the first direction, 
	
	the portion of the tissue-fastening tool protruding from the sheath is configured to contact the first circumferential edge such that deviation of the protruding portion of the tissue-fastening tool from the slit of the sheath is minimized by the first protrusion.

Claim 4: The tissue-fastening tool indwelling system according to claim 3, wherein: 
	the tissue-fastening tool further includes:
		a coupling part which is connected to a proximal end side of the coil region and is capable of being restored to a shape that helically extends from the proximal end side of the coil region toward a distal end side of the coil region while extending outward in a radial direction from the coil region when delivered outside the needle tube; and
		an outer circumferential loop which is connected to a proximal end side of the coupling part and capable of being restored to a closed loop shape surrounding the coil region when  deployed outside the needle tube,
	the second circumferential edge is located on an upstream side of the first circumferential edge in the first direction, and of the two protrusions from the second circumferential edge towards a downstream side in the first direction, 
	
	the manipulation part is configured to operate such that the tissue-fastening tool is advanced while being rotated, and the element wire constituting the coupling part is delivered from the sheath by a length of one turn of the coupling part per rotation of the sheath in the first direction by an amount of more than one turn, and
		a portion of the coupling part protruding from the sheath is biased to have a radius of curvature smaller than a radius of a helical curvature of the coupling part fully delivered from the sheath, and is configured to contact the second circumferential edge such that deviation of the protruding portion of the coupling part from the slit of the sheath is minimized by the second protrusion.

Claim 6: The tissue-fastening tool indwelling system according to claim 5, wherein 
	the manipulation part includes a cam tube including a guide groove formed in a wall of the cam tube, the guide groove having a helical shape at a pitch longer than the length of one winding of the coil region; and


Claim 8: A method for indwelling a tissue-fastening tool via a tissue-fastening tool indwelling system,		 
	the method comprising:
		operating a manipulation part to advance a stylet connected to an end portion of the tissue-fastening tool with respect to a needle tube in which the tissue-fastening tool and the stylet are disposed so as to protrude the tissue-fastening tool from a distal end of the needle tube, and indwelling a distal end side region of the tissue-fastening tool in a first luminal organ, the needle tube being projectably and retractably disposed in a sheath, where the sheath being rotated in a first direction around a longitudinal axis when the manipulation part is operated to advance the stylet, the tissue-fastening tool comprising an element wire including a coil region that is capable of being restored from a stretched state inside the needle tube to a coil shape in which a plurality of windings have an identical winding diameter when delivered outside the needle tube;
	pulling the needle tube out of a wall of the first luminal organ and a wall of a second luminal organ while a distal end opening portion of the sheath is brought into contact with the wall of the second luminal organ in a state in which a distal end side region of the coil region of the tissue-fastening tool is indwelled in the first luminal organ and storing the needle tube in the sheath; and
	indwelling a proximal end side region of
	wherein the sheath includes a slit at its distal end, the slit includes a proximal portion and a distal portion, the distal portion includes two protrusions, and a width between the two protrusions of the distal portion of the slit is smaller than a width of the proximal portion of the slit.
Claim 9: The method according to claim 8, wherein
	

Claim 10: The method according to claim 8, wherein: 
	the tissue-fastening tool further includes: 
		a coupling part which is connected to a proximal end of the element wire of the proximal end side region
		an outer loop which is connected to a proximal end of the element wire of the coupling part, and has a helical shape that is positioned outward in the radial direction from the coil region and has a helical diameter larger than the winding diameter of the coil region when delivered outside the needle tube,
			the tissue-fastening tool is further indwelled into the second luminal organ by biasing the coupling part and the outer loop of the tissue-fastening tool so as to form a circular arc having a diameter smaller than the helical diameter after protruding the coil region from the sheath.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose or render obvious the combination of features as claimed. In particular, the prior art of record fails to disclose the sheath includes a slit at its distal end, the slit includes a proximal portion and a distal portion, the distal portion includes two protrusions, and a width between the two protrusions of 
The prior art of record of Sato (US Pub No. 2013/0325038) discloses everything in claims 1 and 8 including a sheath (70) having a slit (71C) (Figure 36) with a single protrusion (71Cc) at its distal portion, a needle tube (50), a tissue-fastening tool (Figure 3), a stylet (60) and a manipulation part (40) (Figure 1) but fails to disclose the distal portion of the slit including two protrusions, and a width between the two protrusions of the distal portion of the slit is smaller than a width of the proximal portion of the slit (claims 1 and 8). Figure 36 of Sato clearly shows the slit having a single protrusion (71Cc) at its distal portion and not two protrusions as claimed. 
The limitations as stated above in claims 1 and 8 have divergent structures as such they would not be obvious to modify. Additionally, no other references, or reasonable combination thereof, could be found which discloses or suggests these features in combination with other limitations in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAJID JAMIALAHMADI/Primary Examiner, Art Unit 3771